Title: To James Madison from Andrew Parks, 25 February 1808
From: Parks, Andrew
To: Madison, James



Dear Sir,
Baltimore 25th: February 1808

I have herewith inclosed you an acct. of the duties, Insurance, freight, and other expences attending your two Pipes of Wine.
Let me request the favor of you to qualify to the Entry I sent you, before the Collector at Geo: Town, or Alexa., and return it me as soon as your convenience will permit, it being necessary very shortly, I should produce it to the collector here, to cancel my Agents Bond.  With respectful compliments to Mrs. Madison, I am Dr. Sir Yr. very Obt. Hbl. Servt.

Andw. Parks

